UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-08599 DWS Equity Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2011 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2011 Annual Report to Shareholders DWS Select Alternative Allocation Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Information About Your Fund's Expenses 14 Portfolio Summary 15 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 25 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Tax Information 33 Summary of Management Fee Evaluation by Independent Fee Consultant 37 Board Members and Officers 41 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. The fund expects to invest in underlying funds that emphasize alternatives or non-traditional asset categories or investment strategies, and as a result, it is subject to the risk factors of those underlying funds. Some of those risks include stock market risk, credit and interest rate risk, floating rate risk, volatility in commodity prices, infrastructure and high-yield debt securities, short sales risk and the political, general economic, liquidity and currency risks of foreign investments, which may be particularly significant for emerging markets. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Short sales — which involve selling borrowed securities in anticipation of a price decline, then returning an equal number of the securities at some point in the future — could magnify losses and increase volatility. See the prospectus for additional risks and specific details regarding the fund's risk profile. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. DWS Select Alternative Asset Allocation Fund invests in eight DWS mutual funds, plus several exchange-traded funds (ETFs), that together provide extensive exposure to alternative asset classes.1 We believe this bundled approach can help dampen volatility and enhance portfolio diversification over time. Diversification cannot guarantee a profit or eliminate a loss. Alternative asset classes generally performed well during the 12-month reporting period ended August 31, 2011. Although the volatility that affected the world equity and fixed-income markets also had an impact on our universe during the spring and summer months, the strength in investors' risk appetites helped propel all asset classes to robust gains in the first half of the period. The net result was positive returns for all but one of the investments we held in the fund. The Class A shares of the fund returned 7.80% (unadjusted for sales charge) during the 12 months ended August 31, 2011. In comparison, the Standard & Poor's 500® (S&P 500) Index gained 18.50% and the fund's blended benchmark returned 10.79%.2 The blended benchmark is made up of the MSCI World Index (60%) and the Barclays Capital US Aggregate Bond Index (40%).3 As always, it is important to remember that in keeping with the fund's objective of seeking capital appreciation, our primary goal is not to keep up with the stock market's short-term performance, but to provide investors with strategies for longer-term portfolio diversification. (Past performance is no guarantee of future results. Please see pages 9 through 11 for the performance of other share classes and for more complete performance information.) Performance Attribution We define the alternative allocations in terms of three segments: absolute return, real return and nontraditional. The fund's absolute return segment, which seeks to generate positive returns independent of market direction, is invested in DWS Disciplined Market Neutral Fund. The fund, which has the largest target weighting in our portfolio at 15% of assets, holds a roughly equal weighting in long and short positions.4 This means that its net market exposure is zero, and its performance is the result of individual stock selection. The fund underperformed the broader US equity market (as represented by the S&P 500 Index) during the past year — as would be expected when stock prices post a double-digit gain — which was one of the reasons the fund trailed the blended benchmark. However, it achieved its goal of delivering a positive absolute return and outperforming its cash benchmark, the Citigroup 3-month US Treasury Bill Index. We believe this fund, which has a very low correlation with both the domestic equity and fixed-income markets, provides an excellent source of diversification for our portfolio through a full market cycle.5,6 Of course, diversification neither assures a profit nor guarantees against a loss. The real return allocation — which holds investments which seek to exceed the rate of inflation over time — was the best performer among the fund's three allocations. Our top contributor was DWS Enhanced Commodity Strategy Fund (13%), which was positioned to capitalize on the broad rally in oil, grains and other commodities. Additionally, DWS RREEF Global Real Estate Securities Fund (8%) and DWS RREEF Global Infrastructure Fund (8%) delivered returns ahead of the broader world equity markets (as represented by the MSCI World Index). The bond fund DWS Global Inflation Plus Fund (14%) also produced a nice gain on continued investor concerns that the highly accommodative policies of the world's central banks will ultimately result in inflation pressures. Our position in DWS Floating Rate Plus Fund (14%) produced a positive absolute return, but it lagged the Barclays Capital US Aggregate Bond Index as the heightened investor risk-aversion of the spring and summer pressured the non-Treasury "spread sectors" of the bond market.7 Although allocation among different asset categories generally limits risk, asset allocation does not assure or guarantee performance and cannot eliminate the risk of investment losses. Portfolio management may favor an asset category that underperforms other assets or markets as a whole. The nontraditional allocation holds investments that provide diversification but that may not yet be held in traditional portfolios. Our top position here was an ETF tied to foreign small-cap equities, the Vanguard FTSE All World ex-US Small-Cap ETF (2%). The fund's five other ETF holdings, SPDR Barclays Capital International Treasury Bond ETF (6%) and WisdomTree Emerging Markets Local Debt ETF (3%), also made positive contributions. These positives were offset, to some extent, by the weaker showing of DWS Emerging Markets Equity Fund (8%) and DWS Enhanced Emerging Markets Fixed Income Fund (8%). Emerging-markets stocks were pressured by concerns about slowing growth, rising inflation and higher interest rates, which caused the asset class to finish the year with a return far behind that of the developed markets. While the MSCI EAFE Index returned 10.01% on the year, the MSCI Emerging Markets Index returned 9.07%.8,9 These factors, together with the underperformance of its currency overlay strategy, also weighed on DWS Enhanced Emerging Markets Fixed Income Fund. The fund was the only one of our investments to finish the year in the red. Outlook and Positioning We refined our approach to asset allocation during the course of the year. We will now augment our typical strategic allocations, which are set once a year, with quarterly tactical shifts in the portfolio. We expect that this will provide us with greater flexibility to take advantage of opportunities in the world financial markets. In terms of portfolio activity, we made several notable moves during the past 12 months. First, within the absolute return segment, we reduced the target weighting in DWS Disciplined Market Neutral Fund and reallocated the bulk of the proceeds to the real return segment — most notably, DWS Floating Rate Plus Fund and DWS RREEF Global Infrastructure Fund. The goal of this move was to add a greater element of inflation protection to the fund. Our increased weighting in the infrastructure fund is based on our view that the environment for business lending and infrastructure development should be favorable, given that interest rates are expected to remain low well into 2012. We also eliminated the fund's position in DWS Gold & Precious Metals Fund. We are finding this sector to be less attractive, given that higher production costs are eating away at mining companies' profit margins. We reallocated a portion of the proceeds to DWS Enhanced Commodity Strategy Fund, thereby reducing potential overlap between asset classes. In the nontraditional segment, we added the WisdomTree Emerging Market Local Debt ETFto increase diversification within the fund's emerging-market fixed-income allocation. Our core belief is that meaningful diversification is best achieved by investing across all asset classes, and not just among the various segments of the stock market. We believe the fund is positioned to benefit from a variety of potentially adverse developments, including rising oil prices (through its investments in commodities), higher inflation (through its real return allocation) and a falling US dollar (by virtue of its investments overseas). We believe these elements of our positioning make this fund an attractive option for improving diversification within traditional portfolios. As we move toward 2012, we remain committed to providing our investors with a professionally managed way to gain exposure to the alternative asset classes. We believe our multifaceted role as managers — selecting asset classes, determine the weightings for each asset class and deciding on the appropriate timing of portfolio reallocations — can add significant value for our investors over time. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Select Alternative Allocation Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the fund. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Portfolio Management Inna Okounkova Robert Wang Thomas Picciochi Portfolio Managers, QS Investors, LLC The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1 An exchange-traded fund (ETF) is a security that tracks an index or asset like an index fund, but trades like a stock on an exchange. 2 The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. 3 The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the US, Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. The Barclays Capital US Aggregate Bond Index is an unmanaged, market- value- weighted measure of Treasury issues, corporate bond issues and mortgage securities. Index returns do not reflect any fees or expenses and it is not possible to invest into an index. 4A short position involves the sale of a borrowed security, commodity or currency with the expectation that will decrease in value. 5The Citigroup 3-Month US Treasury Bill Index represents the three-month US Treasury market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. 6Correlation is a measure of how closely two investments move together over time. 7 Spread sectors include all non-US Treasury, investment-grade sectors including federal agency securities, corporate bonds, asset-backed securities, mortgage-backed securities, and commercial mortgage-backed securities. 8 The MSCI EAFE index tracks the performance of stocks in select developed markets outside of the United States. 9 The MSCI Emerging Markets Index tracks the performance of stocks in select developing markets. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance Summary August 31, 2011 Average Annual Total Returns as of 8/31/11 Unadjusted for Sales Charge 1-Year Life of Fund* Class A 7.80% 7.80% Class C 7.11% 7.00% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 1.60% 5.63% Class C (max 1.00% CDSC) 7.11% 7.00% No Sales Charges Class S 8.07% 8.04% Institutional Class 8.17% 8.04% MSCI World Index+ 14.46% 3.07% Barclays Capital US Aggregate Bond Index+ 4.62% 7.94% Blended Index + 10.79% 8.70% *The Fund commenced operations on October 1, 2008. Index returns began on September 30, 2008. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2010 are 1.86%, 2.63%, 1.70% and 1.52% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Select Alternative Allocation Fund — Class A [] MSCI World Index+ [] Barclays Capital US Aggregate Bond Index+ [] Blended Index+ The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on October 1, 2008. Index returns began on September 30, 2008. +The Morgan Stanley Capital International (MSCI) World Index is an unmanaged, capitalization-weighted measure of global stock markets including the US, Canada, Europe, Australia and the Far East. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. The Barclays Capital US Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, agency issues, corporate bond issues and mortgage securities. The Blended Index consists of 60% in the MSCI World Index and 40% in the Barclays Capital US Aggregate Bond Index. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 8/31/11 $ 8/31/10 $ Distribution Information: Twelve Months as of 8/31/11: Income Dividends $ Lipper Rankings — Global Flexible Portfolio Funds Category as of 8/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 79 Class C 1-Year of 81 Class S 1-Year of 77 Institutional Class 1-Year of 76 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following table is intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In addition to the ongoing expenses which the Fund bears directly, the Fund's shareholders indirectly bear the expense of the Underlying Funds in which the Fund invests. These expenses are not included in the Fund's annualized expense ratios used to calculate the expense estimate in the table. In the most recent six-month period, the Fund limited the ongoing expenses the Fund bears directly; had it not done so, expenses would have been higher. The examples in the table are based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (March 1, 2011 to August 31, 2011). The table illustrates your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in the table are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the table is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in the table. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended August 31, 2011 Actual Fund Return Class A Class C Class S Institutional Class Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class C Class S Institutional Class Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios** Class A Class C Class S Institutional Class DWS Select Alternative Allocation Fund .36% 1.11% .11% .11% ** The Fund invests in other funds and indirectly bears its proportionate share of fees and expenses incurred by the Underlying Funds in which the Fund is invested. These ratios do not include these indirect fees and expenses. For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 8/31/11 8/31/10 Emerging Markets DWS Emerging Markets Equity Fund DWS Enhanced Emerging Market Fixed Income Fund WisdomTree Emerging Markets Local Debt Fund 18% 15% Market Neutral DWS Disciplined Market Neutral Fund 15% 20% Treasury Inflation-Protected Securities DWS Global Inflation Plus Fund 14% 16% Floating Rate Notes DWS Floating Rate Plus Fund 14% 12% Commodities DWS Enhanced Commodity Strategy Fund 13% 10% Global Real Estate DWS RREEF Global Real Estate Securities Fund 7% 8% Global Infrastructure DWS RREEF Global Infrastructure Fund 8% 8% International Treasury Bond SPDR Barclays Capital International Treasury Bond ETF 6% 5% International Small Cap iShares MSCI EAFE Small Cap Index ETF Vanguard FTSE All World ex-US Small-Cap Fund 3% 2% Money Market Fund Central Cash Management Fund 2% 1% Emerging-Markets Small Cap WisdomTree Emerging Markets Small Cap Dividend ETF 0% 0% Gold DWS Gold & Precious Metals Fund — 3% 100% 100% Asset allocation is subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. This form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of August 31, 2011 Shares Value ($) Mutual Funds 86.2% DWS Disciplined Market Neutral Fund "Institutional" DWS Emerging Markets Equity Fund "Institutional" DWS Enhanced Commodity Strategy Fund "Institutional" DWS Enhanced Emerging Markets Fixed Income Fund "Institutional" DWS Floating Rate Plus Fund "Institutional" DWS Global Inflation Plus Fund "Institutional" DWS RREEF Global Infrastructure Fund "Institutional" DWS RREEF Global Real Estate Securities Fund "Institutional" Total Mutual Funds (Cost $295,797,407) Exchange-Traded Funds 11.7% iShares MSCI EAFE Small Cap Index Fund SPDR Barclays Capital International Treasury Bond Vanguard FTSE All World ex-US Small-Cap Fund WisdomTree Emerging Markets Local Debt Fund WisdomTree Emerging Markets SmallCap Dividend Fund Total Exchange-Traded Funds (Cost $40,706,424) Cash Equivalents 1.7% Central Cash Management Fund, 0.09% (a) (Cost $6,054,241) % of Net Assets Value ($) Total Investment Portfolio (Cost $342,558,072)+ Other Assets and Liabilities, Net Net Assets + The cost for federal income tax purposes was $343,554,223. At August 31, 2011, net unrealized appreciation for all securities based on tax cost was $21,939,881. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $23,909,130 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,969,249. (a) The rate shown is the annualized seven-day yield at period end. EAFE: Europe, Australasia and Far East FTSE: Financial Times and the London Stock Exchange MSCI: Morgan Stanley Capital International SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Mutual Funds $ $
